 

Exhibit 10.1

 

 

STAAR SURGICAL COMPANY

 

AMENDED AND RESTATED

 

2003 OMNIBUS EQUITY INCENTIVE PLAN

 

(Effective February 25, 2016)

 

The Company, by action of its Board, hereby amends and restates in its entirety,
effective as of the Restatement Date, the STAAR Surgical Company Amended and
Restated 2003 Omnibus Equity Incentive Plan, with the following provisions:

 

1. Purpose and Scope.

 

(a) Purpose. The purpose of the Plan is to promote and advance the interests of
the Company and its stockholders by enabling the Company and its Affiliates to
attract, retain and motivate officers, directors, employees and independent
contractors by providing for performance-based benefits, and to strengthen the
mutuality of interests between such persons and the Company’s stockholders. The
Plan is designed to meet this intent by offering performance- based stock and
cash incentives and other equity-based incentive awards, thereby providing a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Company.

 

(b) Scope. The Plan amends, restates and replaces in its entirety the STAAR
Surgical Company Amended and Restated 2003 Omnibus Equity Incentive Plan as last
amended in May 2013 and as in effect immediately prior to this amendment and
restatement.

 

2. Definitions. For purposes of the Plan, the following terms shall have the
meanings set forth below, provided however, that if a Participant’s employment
agreement or Award agreement (or other written agreement executed by and between
Participant and the Company) expressly includes defined terms that expressly are
different from and/or conflict with the below defined terms contained in this
Plan then the defined terms contained in the employment agreement or Award
agreement (or other written agreement executed by and between Participant and
the Company) shall govern and shall supersede the below definitions:

 

“Affiliate” means any parent or subsidiary (as defined in Sections 424(e) and
(f) of the Code) of the Company, and that qualifies as an eligible issuer of
service recipient stock, as that term is defined in Treasury Regulations
Section 1.409A-1(b)(5)(iii)(E).

 

“ASC” means Accounting Standards Codification.

 

“Award” means an award or grant made to a Participant under Sections 6 through
10, inclusive, of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means the occurrence of any one (or more) of the following
events:

 

(i) Any person, including a group as defined in Section 13(d)(3) of the Exchange
Act, becomes the beneficial owner of stock of the Company with respect to which
fifty percent (50%) or more of the total number of votes for the election of the
Board may be cast;

 

(ii) As a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, persons who were directors of the
Company immediately prior to such event shall cease to constitute a majority of
the Board;

 



 1 

 

 

(iii) The stockholders of the Company shall approve an agreement providing
either for a transaction in which the Company will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Company; or

 

(iv) acquisition in a single or series of related transactions, including
without limitation a tender offer or exchange offer, by any person or related
group of persons (other than the Company or by a Company-sponsored employee
benefit plan), of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities.

 

Notwithstanding the foregoing, the formation of a holding company for the
Company in which the stockholdings of the holding company after its formation
are substantially the same as for the Company immediately prior to the holding
company formation does not constitute a Change in Control for purposes of the
Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor thereto, together with rules, regulations and
authoritative interpretations promulgated thereunder.

 

“Committee” means the committee of the Board that is provided for in Section 3
of the Plan.

 

“Common Stock” means the common stock of the Company or any security of the
Company issued in substitution, exchange or lieu thereof.

 

“Company” means STAAR Surgical Company, a Delaware corporation.

 

“Consultant” means any natural person who performs bona fide services for the
Company or an Affiliate as a consultant or advisor, excluding Employees and
Non-Employee Directors.

 

“Date of Grant” means the effective date as of which the Committee (or the
Board, as the case may be) grants an Award to a Participant.

 

“Disability” or “Disabled” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

“Employee” means any individual who is a common-law employee of the Company or
an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor thereto, together with rules,
regulations and authoritative interpretations promulgated thereunder.

 

“Fair Market Value” means the fair market value per share of the Common Stock
determined in accordance with Treasury Regulations Section 1.409A- 1(b)(5)(iv),
and to the extent permitted under such Regulations shall be on any given date,
the closing price for the Common Stock on such date, or, if the Common Stock was
not traded on such date, on the next preceding day on which the Common Stock was
traded, determined in accordance with the following rules:

 

(i) If the Common Stock is admitted to trading or listing on The Nasdaq Global
Market or any other national securities exchange registered under the Exchange
Act, the closing price for any day shall be the last reported sale price, or in
the case no such reported sale takes place on such date, the average of the last
reported bid and ask prices, in either case on the principal national securities
exchange on which the Common Stock is admitted to trading or listed;

 

(ii) If the Common Stock is not listed or admitted to trading on any national
securities exchange, the last sale price of the Common Stock on the OTC Bulletin
Board or, in the case no such reported sale takes place, the average of the
closing bid and ask prices on such date; or

 

(iii) If the Common Stock is not listed or admitted to trading on any national
securities exchange and is not quoted on the OTC Bulletin Board, the average of
the closing bid and ask prices on such date as furnished by any member of the
Financial Industry Regulatory Authority, selected from time to time by the
Committee for that purpose.

 

“FASB” means the Financial Accounting Standards Board.

 



 2 

 

 

“Incentive Stock Option” means any Stock Option granted pursuant to the
provisions of Section 6 of the Plan that is intended to be and is specifically
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

“ISO Limit” means the maximum aggregate number of shares of Common Stock that
are permitted to be issued pursuant to the exercise of Incentive Stock Options
granted under the Plan as described in Section 4(b).

 

“Non-Employee Director” means a non-Employee member of the Board.

 

“Non-Qualified Stock Option” means any Stock Option granted pursuant to the
provisions of Section 6 of the Plan that is not an Incentive Stock Option.

 

“Optioned Stock” means the shares of Common Stock that are subject to a Stock
Option.

 

“Participant” means an Employee, Non-Employee Director, or Consultant of the
Company or an Affiliate who is granted an Award under the Plan.

 

“Performance Award” means an Award granted pursuant to the provisions of
Section 9 of the Plan, the vesting of which is contingent on the attainment of
specified performance criteria.

 

“Performance Criteria” means the criteria (and adjustments) that the Committee
selects for an Award for purposes of establishing the Performance Goal or
Performance Goals for a Performance Period, determined as follows:

 

(A) The Performance Criteria that shall be used to establish Performance Goals
are the following: (i) revenue, (ii) earnings, or earnings before interest,
taxes, depreciation and amortization, or EBITDA, (iii) earnings per share,
(iv) stock price, (v) operating cash flow, (vi) net income, (vii) profit
margins, operating margins, gross margins or cash margins, (viii) revenue
growth, (ix) pre- or after-tax income (before or after allocations of corporate
overhead and bonuses), (x) return on equity, (xi) total shareholder return,
(xii) return on assets or net assets, (xiii) appreciation in and/or maintenance
of the price of the Common Stock, (xiv) market share, (xv) gross profits,
(xvi) economic value- added models or equivalent metrics, (xvii) comparisons
with various stock market indices, (xviii) reductions in costs, (xix) cash flow
or cash flow per share, (xx) return on capital (including return on total
capital or return on invested capital), (xxi) cash flow return on investment,
(xxii) improvement in or attainment of expense levels or working capital levels,
(xxiii) year-end cash, (xxiv) debt reductions, (xxv) stockholder equity,
(xxvi) regulatory or litigation achievements, (xxvii) implementation, completion
or attainment of measurable objectives with respect to business development, new
products or services, budgets, regulatory or business risks, acquisitions,
divestitures or recruiting and maintaining personnel, (xxviii) earnings,
(xxix) expenses, (xxx) cost of goods sold, (xxxi) working capital,
(xxxii) price/earnings ratio, (xxxiii) debt or debt-to-equity, (xxxiv) accounts
receivable, (xxxv) writeoffs, (xxxvi) assets, (xxxvii) liquidity,
(xxxviii) operations, (xxxix) research or related milestones, (xl) intellectual
property (e.g., patents), (xli) product development, (xlii) information
technology, (xliii) financings, (xliv) product quality control, (xlv)
management, (xlvi) human resources, (xlvii) corporate governance, (xlviii)
compliance program, (xlix) internal controls, (xlxi) policies and procedures,
(xlxii) accounting and reporting, (xlxiii) strategic alliances, (xlxiv)
licensing and partnering, (xlxv) site, plant or building development, and/or
(xlxvi) any combination of the foregoing, any of which may be measured either in
absolute terms, or changes in growth or reduction, or as compared to any
incremental increase or decrease or as compared to results of a peer group or
index. Such Performance Goals also may be based solely by reference to the
Company’s performance or the performance of a Subsidiary, Affiliate, division,
business segment or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies.

 

(B) The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in or provisions under tax law, accounting
principles or other such laws or provisions affecting reported results;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
reorganizations or restructuring programs or divestitures or acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to asset write-downs
or the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
U.S. Generally Accepted Accounting Principles; (ix) items attributable to any
stock dividend, stock split, combination or exchange of shares occurring during
the Performance Period; (x) any other items of significant income or expense
which are determined to be appropriate adjustments; (xi) items relating to
unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
(xiv) items relating to any other unusual or nonrecurring events or changes in
applicable laws, accounting principles or business conditions and/or items of
gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence; or (xv) litigation or claim judgments or settlements.
For all Awards intended to qualify as performance-based compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

 



 3 

 

 

“Performance Goals” means for a Performance Period, one or more goals
established in writing by the Committee for the Performance Period based upon
one or more Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a Parent, Subsidiary,
Affiliate, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined in accordance with U.S. Generally Accepted
Accounting Principles to the extent applicable.

 

“Performance Period” means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, an Award.

 

“Performance Share Grant” means an Award of units representing shares of Common
Stock granted pursuant to the provisions of Section 9 of the Plan.

 

“Performance Unit Grant” means an Award of monetary units granted pursuant to
the provisions of Section 9 of the Plan.

 

“Plan” means this Amended and Restated STAAR Surgical Company 2003 Omnibus
Equity Incentive Plan, as set forth herein and as it may be hereafter amended
and from time to time and in effect.

 

“Prior Plans” means the STAAR Surgical Company 2003 Omnibus Equity Incentive
Plan as last amended May 19, 2010 and as in effect immediately prior to this
amendment and restatement; the 1991 Stock Option Plan of STAAR Surgical Company;
the 1995 STAAR Surgical Company Consultant Stock Plan; the 1996 STAAR Surgical
Company Non-Qualified Stock Plan; the 1998 STAAR Surgical Company Stock Plan;
and the STAAR Surgical Company Stock Option Plan and Agreement for Chief
Executive Officer. Each award or grant outstanding under a Prior Plan shall
continue to be governed by the terms of that Prior Plan. Any shares of Common
Stock available for Awards under the Prior Plans, including shares that become
available pursuant to Section 4(b)(iii) of the Plan, shall be treated as part of
the pool of shares of Common Stock available for Awards under the Plan.

 

“Qualified Note” means a recourse note, with a market rate of interest, that
may, at the discretion of the Committee, be secured by Optioned Stock or
otherwise.

 

“Re-Price” means that the Company has lowered or reduced the exercise price of
outstanding Stock Options and/or outstanding Stock Appreciation Rights and/or
outstanding other equity Awards for any Participant(s) in a manner described by
SEC Regulation S-K Item 402(d)(2)(viii) (or as described in any successor
provision(s) or definition(s)). For avoidance of doubt, Re-Price also includes
any exchange of Stock Options or Stock Appreciation Rights for other Awards or
cash.

 

“Restatement Date” means June 9, 2014.

 

“Restricted Award” means an Award granted pursuant to the provisions of
Section 8 of the Plan.

 



 4 

 

 

“Restricted Stock Grant” means an Award of shares of Common Stock granted
pursuant to the provisions of Section 8 of the Plan.

 

“Restricted Unit Grant” means an Award of units representing shares of Common
Stock granted pursuant to the provisions of Section 8 of the Plan.

 

“SEC” means the Securities and Exchange Commission.

 

“Service” means the performance of services for the Company (or any Affiliate)
by an Employee, Non-Employee Director, or Consultant, as determined by the
Committee in its sole discretion. Service shall not be considered interrupted in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company and any Affiliate, or
any successor. A leave of absence approved by the Company shall include sick
leave, military leave, or any other personal leave approved by an authorized
representative of the Company. For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract, including Company policies. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then any exercises of the Incentive Stock Option occurring
more than six months after commencement of such leave shall cease to be treated
as an Incentive Stock Option and shall be treated for tax purposes as the
exercise of a Non-Qualified Stock Option.

 

“Stock Appreciation Right” means an Award to benefit from the appreciation of
Common Stock granted pursuant to the provisions of Section 7 of the Plan.

 

“Stock Option” means an Award to purchase shares of Common Stock granted
pursuant to the provisions of Section 6 of the Plan.

 

“Subsidiary” means any corporation or entity which is a subsidiary of the
Company within the meaning of Section 424(f) of the Code and that qualifies as
an eligible issuer of service recipient stock, as that term is defined in
Treasury Regulations Section 1.409A-1(b)(5)(iii)(E).

 

“Ten Percent Stockholder” means a person who owns stock (after taking into
account the constructive ownership rules of Section 424(d) of the Code)
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company (or any Affiliate).

 

“Terminated for Cause” means any discharge of a Participant’s Service because of
personal dishonesty, willful misconduct, breach of fiduciary duty involving
personal profit, continuing intentional or habitual failure to perform stated
duties, violation of any law (other than minor traffic violations or similar
misdemeanor offenses not involving moral turpitude), or material breach of any
provision of an employment or independent contractor agreement with the Company.

 

“Termination Date” means the date on which a Participant’s Service terminates,
as determined by the Committee in its sole discretion.

 

3. Administration.

 

(a) The Plan shall be administered by a committee appointed by the Board. The
Committee shall be comprised solely of not less than two persons who are
“outside directors” within the meaning of Section 162(m)(4)(C) of the Code and
“non-employee directors” within the meaning of Rule 16b-3 of the Exchange Act.
Members of the Committee shall serve at the pleasure of the Board and the Board
may from time to time remove members from, or add members to, the Committee. No
person who is not an “outside director” within the meaning of
Section 162(m)(4)(C) of the Code and a “non-employee director” within the
meaning of Rule 16b-3 of the Exchange Act may serve on the Committee.
Appointment to the Committee of any person who is not an “outside director” and
a “non-employee director” shall automatically be null and void, and any person
on the Committee who ceases to be an “outside director” and a “non-employee
director” shall automatically and without further action cease to be a member of
the Committee.

 



 5 

 

 

(b) A majority of the members of the Committee shall constitute a quorum for the
transaction of business. Action approved in writing by a majority of the members
of the Committee then serving shall be as effective as if the action had been
taken by unanimous vote at a meeting duly called and held.

 

(c) The Committee is authorized to construe and interpret the Plan, to
promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. This includes without limitation:
determining which individuals are to receive Awards; determining the type,
number, vesting requirements, Performance Goals (or other objective/subjective
goals (if any)) and their degree of satisfaction, and other features and
conditions of such Awards and amending such Awards; correcting any defect,
supplying any omission, or reconciling or clarifying any inconsistency in the
Plan or any Award agreement; accelerating the vesting or extending the post-
termination exercise term, or waiving restrictions, of Awards at any time and
under such terms and conditions as it deems appropriate; permitting or denying,
in its discretion, a Participant’s request to transfer an Award; and granting
Awards to persons who are foreign nationals on such terms and conditions
different from those specified in the Plan, which may be necessary or desirable
to foster and promote achievement of the purposes of the Plan, and adopting such
modifications, procedures, and/or subplans (with any such subplans attached as
appendices to the Plan) and the like as may be necessary or desirable to comply
with provisions of the laws or regulations of other countries or jurisdictions
to ensure the viability of the benefits from Awards granted to Participants
employed in such countries or jurisdictions, or to meet the requirements that
permit the Plan to operate in a qualified or tax efficient manner, and/or comply
with applicable foreign laws or regulations.

 

Any determination, decision, or action of the Committee in connection with the
construction, interpretation, administration, or application of the Plan shall
be binding upon all Participants and any person claiming under or through any
Participant. Although the Committee is anticipated to make certain Awards that
constitute “qualified performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and Treasury Regulation Section 1.162-27(e),
the Committee is also expressly authorized to make Awards that do not constitute
“qualified performance-based compensation” within the meaning of those
provisions. By way of example, and not by way of limitation, the Committee, in
its sole and absolute discretion, may issue an Award that is not based on a
Performance Goal, as set forth in (i) below, but is based solely on continued
Service.

 

(d) The Committee may employ or retain persons other than members of the
Committee to assist the Committee to carry out its responsibilities under such
conditions and limitations as it may prescribe, except that the Committee may
not delegate its authority with regard to selection for participation in and the
granting of Awards to persons subject to Section 16 of the Exchange Act or with
regard to any of its duties under Section 162(m) of the Code necessary for
awards under the Plan to constitute “qualified performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code and Treasury Regulation
Section 1.162-27(e).

 

(e) The Committee is expressly authorized to make such modifications to the Plan
as are necessary to effectuate the intent of the Plan as a result of any changes
in the income tax, accounting, or securities law treatment of Participants and
the Plan.

 

(f) The Company shall effect the granting of Awards under the Plan in accordance
with the determinations made by the Committee, by execution of instruments in
writing in such form as approved by the Committee. However, no Award may be
Re-Priced under this Plan unless such Re-Pricing is approved by Company
stockholders.

 

(g) The Committee may not increase an Award once granted, although it may grant
additional Awards to the same Participant.

 

(h) The Committee shall keep the Board informed as to its actions and make
available to the Board its books and records. Although the Committee has the
authority to establish and administer the Plan, the Board reserves the right at
any time to abolish the Committee and have the independent members of the Board
administer the Plan instead.

 



 6 

 

 

(i) In the case of an Award that is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and Treasury Regulation Section 1.162-27(e), the Committee shall
establish in writing at the time of making the Award the Performance Goal(s)
that must be satisfied for payment pursuant to the Award and the amount payable
upon satisfaction of those Performance Goal(s). Such Performance Goal(s) shall
be established (1) while the outcome of attaining such Performance Goal(s) is
substantially uncertain, (2) not later than 90 days after the commencement of
the period of service to which the Performance Goal(s) relates (but in any event
not later than after 25% of the period of service has elapsed) or (3) at such
other time as is permitted under Treasury Regulations Section 1.162-27(e)(2). In
carrying out these duties, the Committee shall use objective written standards
for establishing both the Performance Goal(s) and the amount of compensation
such that a third party with knowledge of the relevant facts would be able to
determine whether and to what extent the Performance Goal(s) has been satisfied
and the amount of compensation payable. The Committee may in its discretion
provide a copy of the document(s) setting forth such standards to the affected
Participant and shall retain such written material in its permanent books and
records.

 

(j) In the case of remuneration that is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and Treasury Regulation Section 1.162-27(e), the Committee’s actions
shall be undertaken in conformity with the rules of Code
Section 162(m)(4)(C)(ii) and Treasury Regulations promulgated thereunder. In the
case of remuneration that is not intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and Treasury Regulation Section 1.162-27(e), the Committee and the
Board shall make such disclosures to and seek such approval from the
stockholders of the Company as they reasonably determine are required by law.

 

(k) To the extent required under Code Section 162(m)(4)(C) and the regulations
promulgated thereunder, before any payment of qualified performance- based
remuneration under the Plan, the Committee must certify in writing that the
Performance Goals and any other material terms of the Award were in fact
satisfied. Such certification shall be kept with the permanent books and records
of the Committee.

 

(l) The Committee shall use its good faith best efforts to comply with the
requirements of Section 162(m)(4)(C) of the Code and the regulations promulgated
thereunder for Awards that are intended to constitute “qualified
performance-based compensation,” but shall have no liability to the Company or
any recipient or any other person in the event one or more Awards do not so
qualify.

 

4. Duration of and Common Stock Subject to the Plan.

 

(a) Term. The Plan, as amended and restated hereby, shall become effective as of
the Restatement Date, subject to ratification by the stockholders of the Company
within twelve (12) months after the Restatement Date. In the event that the
stockholders of the Company do not ratify the Plan (as amended and restated
hereby) within twelve (12) months after the Restatement Date, any Awards which
were issued after the Restatement Date and which were dependent on the
incremental number of shares allocated to Plan Section 4(b) or achievement of a
new Performance Goal which each were added by this restatement shall be
rescinded automatically. Unless sooner terminated by the Board, the Plan shall
continue until May 18, 2020 when the Plan shall terminate, and no Awards may be
granted under the Plan thereafter. The termination of the Plan shall not affect
the Awards that are outstanding on the Plan’s termination date.

 

(b) Shares of Common Stock Subject to the Plan. The maximum total number of
shares of Common Stock with respect to which aggregate stock Awards may be
granted under the Plan (including shares of Common Stock subject to outstanding
Awards under the Prior Plans) shall be 11,250,000. In addition, the ISO Limit
cannot exceed 11,250,000 Shares.

 

(i) All of the amounts stated in this Paragraph (b) are subject to adjustment as
provided in Section 15 below.

 



 7 

 

 

(ii) For the purpose of computing the total number of shares of Common Stock
available for Awards under the Plan, there shall be counted against the
foregoing limitations the number of shares of Common Stock subject to issuance
upon exercise or used for payment or settlement of Awards.

 

(iii) If any Awards under this Plan or a Prior Plan are forfeited, terminated,
expire unexercised, settled or paid in cash in lieu of stock or exchanged for
other Awards, the shares of Common Stock which were theretofore subject to such
Awards shall again be available for Awards under the Plan to the extent of such
forfeiture or expiration of such Awards.

 

(c) Source of Common Stock. Common Stock which may be issued under the Plan may
be either authorized and unissued stock or issued stock that has been reacquired
by the Company. No fractional shares of Common Stock shall be issued under the
Plan.

 

5. Eligibility. Incentive Stock Options may only be granted to Employees of the
Company or a Subsidiary corporation. Employees, Non- Employee Directors, and
Consultants of the Company or a Subsidiary are eligible to receive Non-Qualified
Stock Options, Stock Appreciation Rights, Restricted Awards, Performance Awards
and other Awards under the Plan.

 

6. Stock Options. Stock options granted under the Plan may be in the form of
Incentive Stock Options or Non-Qualified Stock Options (collectively referred to
as “Stock Options”). Stock Options shall be subject to written Stock Option
agreements containing the terms and conditions set forth below and such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee shall deem desirable in its sole and absolute
discretion.

 

(a) Grant. Stock Options shall be granted under the Plan on such terms and
conditions not inconsistent with the provisions of the Plan and pursuant to
written agreements with the Participants in such form or forms as the Committee
may from time to time approve in its sole and absolute discretion. The terms of
individual Stock Option agreements need not be identical. Each Stock Option
agreement shall state specifically whether it is intended to be an Incentive
Stock Option agreement or a Non-Qualified Stock Option agreement provided
however that if an agreement does not so specify or there is ambiguity as to
what type of Stock Option it is, then the Stock Option shall be a Non- Qualified
Stock Option. Stock Options may be granted alone or in addition to other Awards
under the Plan.

 

(b) Exercise Price. Except as otherwise provided for in Paragraph (f) below, the
exercise price per share of Common Stock purchasable under a Stock Option shall
be determined by the Committee at the time of grant but shall not be less than
one hundred percent (100%) of the Fair Market Value of the stock subject to the
option on the Date of Grant of the Stock Option.

 

(c) Option Term. The term of each Stock Option shall be fixed by the Committee.
However, the term of any Stock Option shall not exceed ten (10) years from the
Date of Grant of such Stock Option.

 

(d) Exercisability. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at the Date of Grant and set forth in the written Stock Option agreement. A
written Stock Option agreement may, if permitted pursuant to its terms, become
exercisable in full upon the occurrence of events selected by the Committee that
are beyond the control of the Participant (including, but not limited to, a
Change in Control).

 

(e) Method of Exercise. A Stock Option may be exercised, in whole or in part, by
giving written notice of exercise to the Committee specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the exercise price (i) in cash or (ii) if acceptable to the
Committee, in shares of Common Stock already owned by the Participant or a
Qualified Note. The Committee may also permit Participants, either on a
selective or aggregate basis, to simultaneously exercise Stock Options and sell
the shares of Common Stock thereby acquired, pursuant to a brokerage or similar
arrangement, approved in advance by the Committee, and use the proceeds from
such sale as payment of part or all of the exercise price of such shares;
provided, that such payment would not cause the Company to recognize added
compensation expense for financial reporting purposes or cause the Award to be
treated under liability accounting for financial reporting purposes or to
violate Section 402 of the Sarbanes-Oxley Act of 2002, as determined by the
Committee in its sole discretion.

 



 8 

 

 

(f) Special Rules for Incentive Stock Options. The terms specified below shall
be applicable to all Incentive Stock Options. Stock Options which are not
specifically designated as Incentive Stock Options when issued under the Plan
shall not be subject to the terms of this Paragraph.

 

(i) Ten Percent Stockholder. If any Employee to whom an Incentive Stock Option
is granted is a Ten Percent Stockholder, then the exercise price of the
Incentive Stock Option shall not be less than one hundred ten percent (110%) of
the Fair Market Value of the Common Stock on the Date of Grant of such Incentive
Stock Option, and the term of the Incentive Stock Option shall not exceed five
(5) years from the Date of Grant of such option.

 

(ii) Dollar Limitation. The aggregate Fair Market Value of the Optioned Stock
(determined as of the Date of Grant of each Stock Option) with respect to Stock
Options granted to any Employee under the Plan (or any other option plan of the
Company or any Affiliate) that may for the first time become exercisable as
Incentive Stock Options during any one calendar year shall not exceed one
hundred thousand dollars ($100,000). To the extent the Employee holds two or
more such Stock Options which become exercisable for the first time in the same
calendar year, the foregoing limitation on the exercisability of such Stock
Options as Incentive Stock Options shall be applied in the order in which such
Stock Options are granted. Any Stock Options in excess of such limitation shall
automatically be treated as Non-Qualified Stock Options.

 

7. Stock Appreciation Rights. The grant of Stock Appreciation Rights under the
Plan shall be subject to the following terms and conditions and such additional
terms and conditions, not inconsistent with the express provisions of the Plan,
as the Committee shall deem desirable in its sole and absolute discretion. The
terms of each Stock Appreciation Right granted shall be set forth in a written
agreement between the Company and the Participant receiving such grant. The
terms of such agreements need not be identical.

 

(a) Stock Appreciation Rights. A Stock Appreciation Right is an Award determined
by the Committee entitling a Participant to receive an amount equal to the
excess, if any, of the Fair Market Value of a share of Common Stock on a date
concluding a measuring period fixed by the Committee upon granting the Stock
Appreciation Right, over the Fair Market Value of a share of Common Stock on the
Date of Grant of the Stock Appreciation Right, multiplied by the number of
shares of Common Stock subject to the Stock Appreciation Right.

 

(b) Grant. A Stock Appreciation Right may be granted in addition to or
completely independently of any other Award under the Plan. Upon grant of a
Stock Appreciation Right, the Committee shall select and inform the Participant
regarding the number of shares of Common Stock subject to the Stock Appreciation
Right and the date that constitutes the close of the measuring period.

 

(c) Measuring Period. A Stock Appreciation Right shall accrue in value from the
Date of Grant over a time period established by the Committee. In the written
Stock Appreciation Right agreement, the Committee may also provide (but is not
required to provide) that a Stock Appreciation Right shall be automatically
payable on one or more specified dates prior to the normal end of the measuring
period upon the occurrence of events selected by the Committee (including, but
not limited to, a Change in Control) that are beyond the control of the
Participant.

 

(d) Form of Payment. Payment pursuant to a Stock Appreciation Right may be made,
as the Committee shall determine in its sole and absolute discretion: (i) in
cash, (ii) in shares of Common Stock or (iii) in any combination of the above.
The Committee may elect to make this determination either at the time the Stock
Appreciation Right is granted, at the time of payment or at any time between
such dates.

 



 9 

 

 

8. Restricted Awards. Restricted Awards granted under the Plan may be in the
form of either Restricted Stock Grants or Restricted Unit Grants. Restricted
Awards shall be subject to the following terms and conditions and such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee shall deem desirable in its sole and absolute
discretion and that are in compliance with Code Section 409A and the applicable
Treasury Regulations promulgated thereunder. The Restricted Awards shall be
pursuant to a written agreement executed both by the Company and the
Participant. The terms of such written agreements need not be identical.

 

(a) Restricted Stock Grants. A Restricted Stock Grant is an Award of shares of
Common Stock transferred to a Participant subject to such terms and conditions
as the Committee deems appropriate, as set forth in Paragraph (d) below.

 

(b) Restricted Unit Grants. A Restricted Unit Grant is an Award of units (with
each unit having a value equivalent to one share of Common Stock) granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit all or a portion of such units upon termination of Service for specified
reasons within a specified period of time, and restrictions on the sale,
assignment, transfer or other disposition of such units.

 

(c) Grants of Awards. Restricted Awards may be granted under the Plan in such
form and on such terms and conditions as the Committee may from time to time
approve. Restricted Awards may be granted alone or in addition to other Awards
under the Plan. Subject to the terms of the Plan, the Committee shall determine
the number of Restricted Awards to be granted to a Participant and the Committee
may impose different terms and conditions (including Performance Goals) on any
particular Restricted Award made to any Participant. Each Participant receiving
a Restricted Stock Grant shall generally be issued a stock certificate in
respect of such shares of Common Stock. Such certificate shall be registered in
the name of such Participant, shall be accompanied by a stock power duly
executed by such Participant, and shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Award. The certificate
evidencing the shares shall be held in custody by the Company until the
restrictions imposed thereon shall have lapsed or been removed.

 

(d) Restriction Period. Restricted Awards shall provide that in order for a
Participant to vest in such Awards, the Participant must continuously provide
Service, subject to relief for specified reasons, for such period as the
Committee may designate at the time of the Award (“Restriction Period”). If the
Committee so provides in the written agreement with the Participant, a
Restricted Award may also be subject to satisfaction of such performance goals
as are set forth in such agreement. During the Restriction Period, a Participant
may not sell, assign, transfer, pledge, encumber, or otherwise dispose of shares
of Common Stock received under a Restricted Stock Grant. The Committee, in its
sole discretion, may provide for the lapse of restrictions during the
Restriction Period upon the occurrence of events selected by the Committee that
are beyond the control of the Participant (including, but not limited to, a
Change in Control or, if necessary to comply with Code Section 409A, an event
described in Code Section 409A(a)(2)(A)(v)). Upon expiration of the applicable
Restriction Period (or lapse of restrictions during the Restriction Period where
the restrictions lapse in installments or by action of the Committee), the
Participant shall be entitled to receive his or her Restricted Award or portion
thereof, as the case may be.

 

(e) Payment of Awards. A Participant who receives a Restricted Stock Grant shall
be paid solely by release of the restricted stock at the termination of the
Restriction Period (whether in one payment, in installments or otherwise). A
Participant shall be entitled to receive payment for a Restricted Unit Grant (or
portion thereof) in an amount equal to the aggregate Fair Market Value of the
shares of Common Stock covered by such Award upon the expiration of the
applicable Restriction Period. Payment in settlement of a Restricted Unit Grant
shall be made as soon as practicable following the conclusion of the specified
Restriction Period, as the Committee shall determine in its sole and absolute
discretion: (i) in cash, (ii) in shares of Common Stock equal to the number of
units granted under the Restricted Unit Grant with respect to which such payment
is made, or (iii) in any combination of the above. The Committee may elect to
make this determination either at the time the Award is granted, at the time of
payment or at any time in between such dates.

 

 10 

 

 

(f) Rights as a Stockholder. A Participant shall have, with respect to the
shares of Common Stock received under a Restricted Stock Grant, all of the
rights of a stockholder of the Company, including the right to vote the stock,
and the right to receive any cash dividends. Such cash dividends shall be
withheld, however, until their release upon lapse of the restrictions under the
Restricted Award. Stock dividends issued with respect to the shares covered by a
Restricted Stock Grant shall be treated as additional shares under the
Restricted Stock Grant and shall be subject to the same restrictions and other
terms and conditions as apply to shares under the Restricted Stock Grant with
respect to which the dividends are issued.

 

9. Performance Awards. Performance Awards granted under the Plan may be in the
form of either Performance Share Grants or Performance Unit Grants. Performance
Awards shall be subject to written agreements which shall contain the terms and
conditions set forth below and such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee shall
deem desirable in its sole and absolute discretion and that are in compliance
with Code Section 409A and the applicable Treasury Regulations promulgated
thereunder. Such agreements need not be identical.

 

(a) Performance Share Grants. A Performance Share Grant is an Award of units
(with each unit equivalent in value to one share of Common Stock) granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit such units (or a portion of such units) in the event certain performance
criteria are not met within a designated period of time.

 

(b) Performance Unit Grants. A Performance Unit Grant is an Award of units (with
each unit representing such monetary amount as designated by the Committee)
granted to a Participant subject to such terms and conditions as the Committee
deems appropriate, including, without limitation, the requirement that the
Participant forfeit such units (or a portion of such units) in the event certain
performance criteria are not met within a designated period of time.

 

(c) Grants of Awards. Performance Awards shall be granted under the Plan
pursuant to written agreements with the Participant in such form as the
Committee may from time to time approve. Performance Awards may be granted alone
or in addition to other Awards under the Plan. Subject to the terms of the Plan,
the Committee shall determine the number of Performance Awards to be granted to
a Participant and the Committee may impose different terms and conditions on any
particular Performance Award made to any Participant.

 

(d) Performance Goals and Performance Periods. Performance Awards shall provide
that, in order for a Participant to vest in such Awards, specified Performance
Goals must be achieved over a designated Performance Period. The Performance
Goals and Performance Period shall be established by the Committee, in its sole
and absolute discretion. The Committee shall establish Performance Goals for
each Performance Period while the outcome is substantially uncertain and at such
time as is permitted under Treasury Regulations Section 1.162-27(e)(2). The
Committee shall also establish a schedule or schedules for such Performance
Period setting forth the portion of the Performance Award which will be earned
or forfeited based on the degree of achievement of the Performance Goals
actually achieved or exceeded.

 

(e) Payment of Awards. In the case of a Performance Share Grant, the Participant
shall be entitled to receive payment for each unit earned in an amount equal to
the aggregate Fair Market Value of the shares of Common Stock covered by such
Award as of the end of the Performance Period. In the case of a Performance Unit
Grant, the Participant shall be entitled to receive payment for each unit earned
in an amount equal to the dollar value of each unit times the number of units
earned. The Committee, pursuant to the written agreement with the Participant,
may make such Performance Awards payable in whole or in part upon the occurrence
of events selected by the Committee that are beyond the control of the
Participant (including, but not limited to, a Change in Control or, if necessary
to comply with Code Section 409A, an event described in Code
Section 409A(a)(2)(A)(v)). Payment in settlement of a Performance Award shall
generally be made as soon as practicable following the conclusion of the
Performance Period, as the Committee may determine in its sole and absolute
discretion: (i) in cash, (ii) in shares of Common Stock, or (iii) in any
combination of the above. The Committee may elect to make this determination
either at the time the Award is granted, at the time of payment, or at any time
between such dates.

 



 11 

 

 

10. Other Stock-Based and Combination Awards.

 

(a) Subject to compliance with Code Section 409A, the Committee may grant other
Awards under the Plan pursuant to which Common Stock is or may in the future be
acquired, or Awards denominated in stock units, including ones valued using
measures other than market value. Such other stock-based grants may be granted
either alone or in addition to any other type of Award granted under the Plan.

 

(b) The Committee may also grant Awards under the Plan in combination with other
Awards or in exchange of Awards, or in combination with or as alternatives to
grants or rights under any other employee plan of the Company, including the
plan of any acquired entity.

 

(c) Subject to the provisions of the Plan, the Committee shall have authority to
determine the individuals to whom and the time or times at which the Awards
shall be made, the number of shares of Common Stock to be granted or covered
pursuant to such Awards, and any and all other conditions and/or terms of the
Awards.

 

11. Deferral Elections. Subject to compliance with Code Section 409A (and in
particular, Code Section 409A(a)(4)), the Committee may permit a Participant to
elect to defer his or her receipt of the payment of cash or the delivery of
shares of Common Stock that would otherwise be due to such Participant by virtue
of the exercise, earn out or vesting of an Award made under the Plan. If any
such election is permitted, the Committee shall establish rules and procedures
for such payment deferrals, including the possible (a) payment or crediting of
reasonable interest on such deferred amounts credited in cash, and (b) the
payment or crediting of dividend equivalents in respect of deferrals credited in
units of Common Stock. Neither the Company nor the Committee shall be
responsible to any person in the event that the payment deferral does not result
in deferral of income for tax purposes.

 

12. Dividend Equivalents. Awards of Stock Options, Stock Appreciation Rights,
Restricted Unit Grants, Performance Share Grants, and other stock-based Awards
may, in the sole and absolute discretion of the Committee, earn dividend
equivalents. In respect of any such Award which is outstanding on a dividend
record date for Common Stock, the Participant may be credited with an amount
equal to the amount of cash or stock dividends that would have been paid on the
shares of Common Stock covered by such Award had such shares been issued and
outstanding on such dividend record date. Subject to compliance with Code
Section 409A, the Committee shall establish such rules and procedures governing
the crediting of dividend equivalents, including the timing, form of payment,
and payment contingencies of such dividend equivalents, as it deems appropriate
or necessary.

 

13. Termination of Service. Subject to compliance with Code Section 409A, the
terms and conditions under which an Award may be exercised after a Participant’s
termination of Service shall be determined by the Committee and reflected in the
written agreement with the Participant concerning the Award.

 

14. Non-Transferability of Awards. No Award under the Plan, and no rights or
interest therein, shall be assignable or transferable by a Participant except by
will or the laws of descent and distribution. Subject to the foregoing, during
the lifetime of a Participant, Awards are exercisable only by, and payments in
settlement of Awards will be payable only to, the Participant or his or her
legal representative if the Participant is Disabled. Notwithstanding the
foregoing, the Committee in its sole and absolute discretion may elect to permit
the transferability of an Award in certain circumstances.

 

15. Adjustments on Changes in Capitalization, Etc.

 

(a) The existence of the Plan and the Awards granted hereunder shall not affect
or restrict in any way the right or power of the Board or the stockholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the
Common Stock or the rights thereof, the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding.

 



 12 

 

 

(b) In the event of any change in capitalization affecting the Common Stock
after the Restatement Date, such as a stock dividend, stock split,
recapitalization, merger, consolidation, split-up, combination, exchange of
stock, other form of reorganization, or any other change affecting the Common
Stock, such proportionate adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change shall be made with
respect to (i) the aggregate number of shares of Common Stock for which Awards
in respect thereof may be granted under the Plan, (ii) the maximum number of
shares of Common Stock which may be sold or awarded to any Participant,
(iii) the number of shares of Common Stock covered by each outstanding Award,
(iv) the price per share in respect of outstanding Awards, and (v) the ISO
Limit. Such adjustments shall be made by the Committee so that the adjustments
shall not result in an adverse accounting consequence under FASB ASC Topic 718,
and any successor thereof. The Committee’s determination with respect to the
adjustments shall be final, binding, and conclusive.

 

(c) The Committee may also make such adjustments in the number of shares covered
by, and the price or other value of any outstanding Awards in the event of a
spin-off or other distribution (other than normal cash dividends) of Company
assets to stockholders.

 

16. Change in Control. To the extent that the Committee, in its sole discretion,
determines that the payments provided in Subsection (a) through (d) below do not
constitute an “excess parachute payment” under Code Section 280G and do not
violate Code Section 409A, and except as the Committee may in its discretion
otherwise provide in any Award agreement, to provide for compliance with Code
Section 409A or otherwise, in the event of a Change in Control:

 

(a) All outstanding Stock Options shall vest in their entirety and become
exercisable immediately prior to the specified effective date of the Change in
Control (and remain exercisable until the time of termination specified in the
relevant Award agreement), unless such Stock Options are either (i) replaced or
assumed by the successor corporation or its parent company pursuant to options
providing substantially equal value and having substantially equivalent
provisions as the Stock Options granted under the Plan or (ii) the Stock Options
are affirmed by the Company;

 

(b) Notwithstanding paragraph (a) above, all Stock Options issued to
non-employee directors shall vest in their entirety and become exercisable
immediately prior to the specified effective date of the Change in Control (and
remain exercisable until the time of termination specified in the relevant Award
agreement) irrespective of whether such Stock Options are replaced or assumed by
the successor corporation or its parent company or are affirmed by the Company;

 

(c) All restrictions and conditions of the Restricted Stock Grants and
Restricted Unit Grants then outstanding shall be deemed fully satisfied as of
the effective date of the Change in Control; and

 

(d) The Performance Share Grants and Performance Unit Grants shall be deemed to
have been fully earned and payable as of the effective date of the Change in
Control.

 

17. Amendment and Termination. Without further approval of the stockholders, the
Board may at any time terminate the Plan, or may amend it from time to time in
such respects as the Board may deem advisable; provided that the Board may not,
without approval of the stockholders, make any amendment which would
(a) increase the aggregate number of shares of Common Stock which may be issued
under the Plan (except for adjustments pursuant to Section 15 above),
(b) materially modify the requirements as to eligibility for participation in
the Plan, or (c) materially increase the benefits accruing to Participants under
the Plan. Notwithstanding the above, the Board may amend the Plan to take into
account changes in applicable securities laws, federal income tax laws and other
applicable laws. Further, should the provisions of Rule 16b-3, or any successor
rule, under the Exchange Act be amended, the Board may amend the Plan in
accordance with any modifications to that rule without the need for stockholder
approval.

 

18. Miscellaneous Matters.

 

(a) Tax Withholding.

 



 13 

 

 

(i) The Company’s obligation to deliver Common Stock and/or pay any amount under
the Plan shall be subject to the satisfaction of all applicable federal, state,
local, and foreign tax withholding requirements.

 

(ii) The Committee may, in its discretion, provide the Participants or their
successors with the right to use previously vested Common Stock in satisfaction
of all or part of the taxes incurred by such Participants in connection with the
Plan; provided, however, that this form of payment shall be limited to the
withholding amount calculated using the minimum applicable statutory rates. Such
right may be provided to any such holder in either or both of the following
formats:

 

1. Stock Withholding: The election to have the Company withhold, from the Common
Stock otherwise issuable under the Plan, a portion of the Common Stock with an
aggregate Fair Market Value equal to the taxes calculated using the minimum
applicable statutory rates.

 

2. Stock Delivery: The election to deliver to the Company, at the time the taxes
are required to be withheld, one or more shares of Common Stock previously
acquired by the Participant or his or her successor with an aggregate Fair
Market Value equal to the taxes calculated using the minimum applicable
statutory rates.

 

(b) Not an Employment or Service Contract. Neither the adoption of the Plan nor
the granting of any Award shall confer upon any Participant any right to
continue in the Service of the Company or an Affiliate, nor shall it interfere
in any way with the right of the Company or an Affiliate to terminate the
Services of any of its Employees, Non-Employee Directors, or Consultants at any
time, with or without cause.

 

(c) Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any written contractual
obligations that may be effected pursuant to the Plan. No such obligation of the
Company shall be deemed to be secured by any pledge of, or other encumbrance on,
any property of the Company.

 

(d) Annulment of Awards. The grant of any Award under the Plan payable in cash
is provisional until cash is paid in settlement thereof. The grant of any Award
payable in Common Stock is provisional until the Participant becomes entitled to
the certificate in settlement thereof. Where approval for an Award sought
pursuant to Section 162(m)(4)(C)(ii) of the Code is not granted by the Company’s
stockholders, the Award shall be annulled automatically. In the event the
Service of a Participant is Terminated for Cause, any Award which is provisional
shall be annulled as of the date of such termination for cause.

 

(e) Other Company Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination indemnity or severance pay law of any state. Furthermore, such
benefits shall not be included in, or have any effect on, the determination of
benefits under any other employee benefit plan or similar arrangement provided
by the Company or a Subsidiary unless expressly so provided by such other plan
or arrangement, or except where the Committee expressly determines that
inclusion of an Award or portion of an Award should be included. Awards under
the Plan may be made in combination with or in addition to, or as alternatives
to, grants, awards or payments under any other Company or Subsidiary plans. The
Company or any Subsidiary may adopt such other compensation programs and
additional compensation arrangements (in addition to the Plan) as it deems
necessary to attract, retain, and motivate officers, directors, employees or
independent contractors for their service with the Company and its Subsidiaries.

 

(f) Securities Law Restrictions. No shares of Common Stock shall be issued under
the Plan unless counsel for the Company shall be satisfied that such issuance
will be in compliance with applicable federal and state securities laws.
Certificates for shares of Common Stock delivered under the Plan may be subject
to such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the SEC, any
stock exchange upon which the Common Stock is then listed, and any applicable
federal or state securities law. The Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.

 



 14 

 

 

(g) Award Agreement. Each Participant receiving an Award under the Plan shall
enter into a written agreement with the Company in a form specified by the
Committee agreeing to the terms and conditions of the Award and such related
matters as the Committee shall, in its sole and absolute discretion, determine.

 

(h) Costs of Plan. The costs and expenses of administering the Plan shall be
borne by the Company.

 

(i) Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware.

 

(j) Compliance with Section 409A of the Code. It is the Company’s intent that
the Plan comply in all respects with Code Section 409A and the applicable
regulations promulgated thereunder. If any provision of the Plan is found not to
be in compliance with Code Section 409A and the applicable regulations
promulgated thereunder, that provision shall be deemed to have been amended or
deleted as and to the extent necessary to comply with Code Section 409A and the
applicable regulations promulgated thereunder, and the remaining provisions of
the Plan shall continue in full force and effect, without change. All
transactions under the Plan shall be executed in accordance with the
requirements of Code Section 409A and the applicable regulations promulgated
thereunder.

 

Any payment made pursuant to any Award shall be considered a separate payment
and not one of a series of payments for purposes of Code Section 409A.
Notwithstanding the foregoing or anything elsewhere in the Plan or an Award
agreement to the contrary, if upon a Participant’s “separation from service” (as
defined under Code Section 409A) he/she is then a “specified employee” (as
defined under Code Section 409A), then solely to the extent necessary to comply
with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, the Company shall defer payment of “nonqualified deferred
compensation” subject to Code Section 409A payable as a result of and within six
(6) months following such separation from service under this Plan until the
earlier of (i) the first business day of the seventh month following the
Participant’s separation from service, or (ii) ten (10) days after the Company
receives written confirmation of the Participant’s death. Any such delayed
payments shall be made without interest. While it is intended that all payments
and benefits provided under the Plan or an Award will be exempt from or comply
with Code Section 409A, the Company makes no representation or covenant to
ensure that the payments under the Plan or an Award are exempt from or compliant
with Code Section 409A. In no event whatsoever shall the Company be liable if a
payment or benefit under the Plan or an Award is challenged by any taxing
authority or for any additional tax, interest or penalties that may be imposed
on a Participant by Code Section 409A or any damages for failing to comply with
Code Section 409A. The Participant will be entirely responsible for any and all
taxes on any benefits payable to such Participant as a result of the Plan or an
Award. If the applicable Award agreement or Participant’s employment agreement
provides for Code Section 409A related provisions other than what is specified
above in this Section 18(j), then such provisions in the Award or employment
agreement shall govern.

 

(k) Maximum Limits. Awards will be limited to the following per Employee, per
calendar year, maximum amounts:

 

(1) Stock Options 200,000 shares of Common Stock (2) Stock Appreciation Rights
200,000 shares of Common Stock (3) Restricted Stock 200,000 shares of Common
Stock (4) Restricted Units 200,000 shares of Common Stock (5) Performance Shares
200,000 shares of Common Stock (6) Aggregate of Above Awards 400,000 shares of
Common Stock (7) Performance Units Aggregate of $2,000,000

 

The numerical limits expressed in the foregoing subparts (1) through (7) shall
in each case be doubled with respect to Awards granted to an Employee during the
calendar year of the Employee’s commencement of employment with the Company or
during the first calendar year that the Employee becomes a “Covered Employee”
within the meaning of Code Section 162(m). The numerical limits expressed in the
foregoing subparts (1) through (6) shall be subject to adjustment under
Section 15.

 



 15 

 

 

With respect to Awards intended to qualify as performance-based compensation
under Code Section 162(m), the Committee may provide (but is not required to
provide) in the written agreement with the Participant that acceleration in
payment of an Award shall also be subject to discounting to reasonably reflect
the time value of money using any reasonable discount rate selected by the
Committee in accordance with Treasury Regulations under Code Section 162(m).

 

(l) Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, or any persons (including without
limitation Employees) who are delegated by the Board or Committee to perform
administrative functions in connection with the Plan, shall be indemnified and
held harmless by the Company against and from (i) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any Award agreement, and
(ii) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

 

(m) Restrictions. Any Award shall be subject to such Company policies (including
without limitation any policies on insider trading, recoupment of compensation,
stock ownership requirements) and transfer restrictions as the Company or
Committee may determine. Such restrictions shall apply in addition to any
restrictions that may apply to holders of Shares or Employees generally and
shall also comply to the extent necessary with applicable law.

 

(n) Policy on Recoupment. The Company may (i) cause the cancellation of any
Award, (ii) require reimbursement of any Award by a Participant and (iii) effect
any other right of recoupment of equity or other compensation provided under
this Plan or otherwise in accordance with Company policies as may be adopted
and/or modified from time to time by the Company and/or applicable law (each, a
“Clawback Policy”). In addition, a Participant may be required to repay to the
Company certain previously paid compensation, whether provided under this Plan
or an Award agreement or otherwise, in accordance with the Clawback Policy. By
accepting an Award, a Participant is also agreeing to be bound by the Company’s
Clawback Policy which may be amended from time to time by the Company in its
discretion (including without limitation to comply with applicable laws or stock
exchange requirements) and is further agreeing that all of the Participant’s
Awards (and/or awards issued under any of the Prior Plans) may be unilaterally
amended by the Company to the extent needed to comply with the Clawback Policy.

 

  STAAR SURGICAL COMPANY,
a Delaware corporation       By: Samuel Gesten       Its: Secretary     Date:
February 25, 2016  

 



 16 

 